Citation Nr: 0827666	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for bilateral knee 
disability.  

5.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
right ankle disability.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for hepatitis C, to 
include infectious hepatitis.  

8.  Entitlement to service connection for leukemia.  

9.  Entitlement to service connection for residuals of cold 
injury to the toes.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
April 1961 with time lost from December 29, 1960 to December 
30, 1960; from January 3, 1961 to January 5, 1961; and from 
February 6, 1961 to April 6, 1961.  The veteran reportedly 
has Army Reserve/National Guard service.  

These matters come to the Board of Veterans' Appeals (Board) 
following March 2005 and December 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In March 2007, the veteran testified 
during a hearing before RO personnel.  In May 2008, the 
veteran testified during a videoconference hearing before the 
undersigned acting Veterans Law Judge.  

The Board notes that the RO appears to have considered the 
issue of service connection for infectious hepatitis (which 
the veteran was treated for during service) in adjudicating 
the veteran's claim for service connection for hepatitis C.  
(See September 2005 statement of the case (SOC)).  In light 
of the veteran's arguments regarding both hepatitis C and 
infectious hepatitis during the course of the appeal period, 
the Board has restated the issue on appeal as noted on the 
title page.  

The Board also notes that in May 2004 and March 2005 rating 
decisions, the RO denied the veteran's claim for service 
connection for left eye disability.  The veteran failed to 
appeal those rating decisions.  In a June 2007 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran filed a 
petition to reopen a claim for service connection for left 
eye disability as well as an initial claim for service 
connection for disability of the right side of the head.  
Additionally, a review of the record reflects that in a VA 
Form 21-4138 (Statement in Support of Claim), dated in 
October 2003, the veteran was noted to file a claim for 
service connection for depression.  As the claim for service 
connection for depression (separate and distinct from the 
claim for service connection for PTSD currently on appeal), 
the veteran's petition to reopen a claim for service 
connection for left eye disability, and the claim for service 
connection for disability of the right side of the head have 
not been adjudicated by the RO, they are not before the 
Board; hence, they are referred to the RO for consideration.  

The decision below addresses the veteran's claims for service 
connection for tinnitus and for low back disability.  For the 
reasons addressed in the REMAND portion of the decision 
below, consideration of the remaining issues on appeal is 
deferred pending completion of the development sought in the 
remand that follows the decision below.  These claims will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Competent medical evidence has attributed the veteran's 
tinnitus and low back disability to his period of military 
service.  



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
tinnitus have been satisfied.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for an award of service connection for L5-S1 
spondylolisthesis have been satisfied.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, however, the Board finds that service connection 
is warranted for both the veteran's tinnitus and a low back 
disability.  Consequently, there is no prejudice to the 
veteran for any VCAA deficiency regarding these claims, and 
no further discussion of the VCAA is warranted in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

A. Tinnitus

The veteran contends that he has tinnitus that is the result 
of exposure to weapons fire while in service.  

A review of the veteran's service treatment records for his 
period of active service does not reflect complaints, 
diagnoses, or treatment for tinnitus.  Service treatment 
records reflect the veteran's treatment for a simple fracture 
of the right mandible after he fell down at the door entrance 
of the enlisted men's (EM) club in January 1959.  The veteran 
was also noted to have suffered a wound laceration of the 
left infraorbital region when he fell on broken glass.  

Post-service medical evidence reflects a report of October 
1986 Oak Hill Hospital examination in which the examiner 
noted the veteran's report of constant tinnitus without 
interruption.  In a subsequent report of May 1987 physical 
examination, also conducted at Oak Hill Hospital, the veteran 
denied tinnitus.  A February 2005 VA audiological consult 
note reflects the veteran's complaint of constant mild 
tinnitus in both ears.  

Additionally, a report of March 2006 examination conducted by 
R. H., D. O., of Harvard Medical Center in Tulsa, Oklahoma 
reflects a diagnosis of bilateral tinnitus.  Dr. H is noted 
to have reviewed the veteran's service medical records and 
considered the veteran's medical history.  He opined that the 
veteran had severe, chronic and permanent bilateral tinnitus 
resulting from weapons fire exposure in service as well as 
acoustical trauma secondary to a closed head injury resulting 
in facial laceration and mandibular fracture.  Dr. H 
commented that tinnitus was a neurological injury to the 
audiometric system that took a period of time to develop and 
express itself clinically from the date of origin of injury 
and/or acoustical trauma.  Dr. H opined that the veteran's 
tinnitus was a direct result of the veteran's in-service 
injuries and the progressive neurological demise that 
occurred over time as a direct result of the initial trauma 
in the military due to weapons-related acoustical trauma and 
closed head injury.  

The Board has reviewed the veteran's personnel records.  The 
veteran's military occupational specialty (MOS) was cook.  In 
particular, he was noted as having been stationed in Korea 
and while in Korea having served both as a cook and a light 
truck driver.  Furthermore, the veteran's enlisted 
qualification record (DA Form 20) reflects that the veteran 
apparently was a weapons instructor for the M-1 rifle.  The 
Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., firing weapons and/or being exposed to 
loud noise as a result of weapons fire during service).  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the veteran is 
not competent to say that any tinnitus he now experiences was 
a result of acoustic trauma in service.  

Here, Dr. H has attributed the veteran's tinnitus to active 
military service.  The Board finds Dr. H's opinion to be 
persuasive as it is based on a review of pertinent medical 
records, to include those of Oak Hill Hospital, and the 
veteran's reported medical history.  The Board is unable to 
point to any evidence in the record that necessarily refutes 
Dr. H's opinion.  Therefore, in light of the veteran's 
reported history, the favorable medical evidence of record, 
and with reasonable doubt resolved in the veteran's favor, 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also 38 C.F.R. § 3.304(c) 
(2007) (The development of evidence in connection with claims 
for service connection will be accomplished when deemed 
necessary but it should not be undertaken when evidence 
present is sufficient for this determination.).  

B. Low Back Disability 

The veteran was noted to be sound upon entrance into active 
service in March 1957.  In December 1957, he was diagnosed 
with viral upper respiratory infection.  At that time he was 
noted to complain of chronic low back pain.  In August 1960 
the veteran was treated for low back pain and reported that 
his pain was not the result of trauma.  An X-ray revealed 
early first degree spondylolisthesis of L5.  No other 
abnormalities were identified.  The examiner's diagnosis was 
spondylolisthesis.  Later in August 1960 and again in October 
1960 the veteran sought further treatment for low back pain.  
No definitive diagnosis was noted.  At the time of separation 
from service in April 1961, a medical examination revealed no 
complaints of low back pain or diagnosis for low back 
disability.  

Post-service medical evidence reflects the veteran's report 
of undergoing lumbar laminectomies in November 1990 and May 
1991.  Records associated with those surgeries, while having 
been requested by the RO, are unavailable for review.  
Likewise, the veteran has reported that after release from 
active service he sought chiropractic treatment for low back 
pain.  Records associated with this reported treatment are 
also not of record.  

Otherwise, the Board notes that the above noted reports of 
October 1986 and May 1987 Oak Hill Hospital examinations 
reflect normal musculoskeletal evaluations without complaints 
by the veteran of chronic low back pain.  A report of October 
2004 X-ray reflects findings of previous laminectomy at L5 
and partially L4 with fusion at L4-5.  Otherwise, the 
impression noted a 15 millimeter (mm) anterior subluxation of 
L5 on S1 (spondylolisthesis) and mild to moderate 
degenerative changes of the lumbar spine.  

Here, the only medical opinion of record concerning the 
relationship between the veteran's current low back 
disability and service is provided by Dr. H in his report of 
March 2006 examination.  In particular, Dr. H labeled the 
veteran's spondylolisthesis as a degenerative condition and 
reported that symptoms of low back pain had been chronic 
since service.  Dr. H noted the following, 

Anatomically and physiologically, the spine when 
subject to the stress to produce 
spondylolisthesis causes disc disruption adjacent 
to and associated with the spondylolisthesis and 
subluxed segments, which has happened in the case 
of this veteran.  

Dr. H also commented,

The available medical records as reviewed 
regarding [the veteran] do confirm a three-year 
military history of back pain with x-ray 
structural confirmation of abnormalities 
involving the lumbar spine in the absence of any 
entry physical examination findings or x-rays 
predating his military service of any pre-
existing symptomatologies or x-ray abnormalities.  

Dr. H opined that the veteran's current low back disability 
was related to the veteran's period of service, in 
particular, spondylolisthesis at L5 first diagnosed in 
service.  

Medical literature reflects that spondylolisthesis can be, in 
rare circumstances, congenital or can also occur in early 
childhood.  At service entrance, the veteran did not report a 
pre-service history of low back pain or that he had ever been 
diagnosed with spondylolisthesis.  While the veteran reported 
chronic low back pain in December 1957 soon after entering 
service, it is not clear whether that complaint was a 
coincidental symptom of the upper respiratory infection 
diagnosed at that time or the veteran describing a chronic 
condition that had been present for many years.  

Therefore, the Board finds the record on appeal documents a 
back disability in service diagnosed as spondylolisthesis, 
post-service evidence of spondylolisthesis (subluxation of 
L5-S1 identified on X-ray in October 2004), as well as 
competent medical evidence attributing the veteran's current 
low back disability to the spondylolisthesis identified in 
service.  The Board finds Dr. H's opinion to be persuasive as 
it is based on a review of pertinent medical records, to 
include those of Oak Hill Hospital, and the veteran's 
reported medical history.  The Board is unable to point to 
any evidence in the record that necessarily refutes Dr. H's 
opinion.  Therefore, in light of the veteran's reported 
history, the favorable medical evidence of record, and with 
reasonable doubt resolved in the veteran's favor, service 
connection for low back disability is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also 38 C.F.R. § 3.304(c) 
(2007).   


ORDER

Service connection for tinnitus is granted.  

Service connection for low back disability is granted.  


REMAND

As for the veteran's remaining claims on appeal, the Board 
notes that in April 1993 the RO received the veteran's 
application for pension benefits (VA Form 21-526).  A review 
of that application form (box 34E) reflects the veteran's 
report that, "I receive SSN Disability" and that he had 
begun to receive such benefits (box 34C) in May 1992.  Based 
on this information as reported by the veteran, it would 
appear he is in receipt of Social Security Administration 
(SSA) disability benefits.  Given the uncertainty of what the 
identified SSA records may contain, and that they could have 
a bearing on the veteran's remaining claims for service 
connection on appeal, the agency of original jurisdiction 
(AOJ) should obtain any available medical records associated 
with the veteran's reported SSA disability benefits award.  
The Board notes that once VA is put on notice that a veteran 
was either granted or denied SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio, supra; Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Also, in May 2006, following the issuance of the September 
2005 SOC, the RO received from the veteran, through his 
representative, the above noted report of March 2006 
examination conducted by R. H., D. O., of Harvard Medical 
Center in Tulsa, Oklahoma.  The Board finds the report of 
examination to be pertinent medical evidence with respect to 
the veteran's claims.  The report of examination was 
considered by the RO in a December 2006 rating decision in 
which the veteran's claim for service connection for 
bilateral hip disability was adjudicated.  However, the 
report of examination was unfortunately overlooked and not 
considered when the RO readjudicated the other claims on 
appeal and issued an April 2007 supplemental statement of the 
case.  Thus, procedural due process requires the AOJ consider 
the report of March 2006 examination in the first instance.  
See 38 C.F.R. § 19.31 (2007).  

In his above noted April 1993 application for benefits, the 
veteran reported a history of having served in the Army 
Reserve and/or the National Guard from March 1953 to March 
1957.  He identified his unit as Service Battery (SVC BTRY) 
160 Field Artillery (FA) Battalion (BN).  The Board believes 
the veteran's personnel and medical records associated with 
his service in the Army Reserves and/or National Guard are 
relevant to his claims on appeal.  Therefore, any available 
records should be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2007).  All procedures set forth pertaining to 
requests for records from Federal facilities must be 
followed.  Id.  

The Board also notes that VA's duty to assist includes 
affording the claimant an examination or obtaining a medical 
opinion when there is competent evidence that a claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; there are indications that the disability may 
be associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 
5103A(d).

In this case, there is no medical evidence of record that the 
veteran has hepatitis C or an abnormal liver.  A February 
2005 VA primary care note reflects the notation that previous 
hepatitis C testing was negative.  While the veteran was 
diagnosed in service with infectious hepatitis, the post-
service medical evidence does not appear to reflect any 
residual disability associated with the disease.  The Board 
is aware of the report of March 2006 examination in which Dr. 
H notes that the veteran continued to have residual problems 
associated with the infectious hepatitis in the form of 
recurrent episodes of right upper quadrant abdominal and 
liver pain.  A subsequent September 2006 surgery consult note 
reflects that laboratory testing revealed normal liver 
enzymes.  Treatment records also in September 2006 document 
the veteran's complaints of nausea, vomiting and abdominal 
pain.  He was noted to have reportedly undergone an 
exploratory laparotomy to assess whether there was an 
intestinal blockage.  Thereafter, in January 2007, the 
veteran was noted to be feeling much better with no 
gastrointestinal symptoms.  

Notwithstanding that the veteran's abdominal symptoms would 
appear to have subsided, in light of the clinical findings 
from Dr. H and the need for more definitive findings, the 
Board believes the veteran should be afforded a medical 
examination to assess whether he has any form of hepatitis or 
residuals of infectious hepatitis first diagnosed during 
service.  

With respect to the veteran's claim for a bilateral hip 
disability, the medical X-ray evidence reflects degenerative 
changes in the left hip joint.  As the veteran is service 
connected for residual disability due to right ankle 
fracture, the Board believes a medical examination should be 
scheduled to assess whether the veteran has orthopedic 
disability of the left hip proximately due to or aggravated 
(permanently worsened) by the right ankle disability.  While 
the medical evidence does not otherwise reflect a reporting 
of disability of the right hip, there has been no definitive 
finding (e. g., X-ray evidence) in this regard.  As such, the 
examination should also include evaluation of the veteran's 
right hip.  

The Board also notes that a review of the veteran's service 
medical records does not reflect complaints or a diagnosis of 
hearing loss.  As noted above, enlisted qualification records 
reflect that the veteran was apparently a weapons instructor 
for the M-1 rifle.  A review of a military audiological test 
in April 1961 does not reflect findings that necessarily 
demonstrate hearing loss disability for VA purposes under 
38 C.F.R. § 3.385 (2007).  Post-service medical evidence 
reflects a February 2005 VA audiological test which 
demonstrates that the veteran does have hearing loss that 
meets the requirement for disability under 38 C.F.R. § 3.385.  
As noted above, the veteran is competent to provide testimony 
concerning factual matters of which he has first hand 
knowledge (i. e., exposure to weapons fire in service).  See 
Barr, 21 Vet. App. at 303.  With respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Here, in light of the veteran's complaints that he was 
exposed to weapons fire without hearing protection in 
service, as well as the post-service finding of hearing loss 
on audiological testing in February 2005, the Board believes 
the veteran should be afforded an additional VA audiological 
test.  The test should include an opinion from the examiner 
as to whether any identified hearing loss is related to the 
veteran's period of service.  

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that the veteran has been diagnosed 
with PTSD.  In the March 2005 rating decision, the RO denied 
the veteran's claim for service connection for PTSD finding 
that the veteran's reported stressor-walking perimeter 
(apparently on patrol) at the DMZ (demilitarized zone), fire 
fights, and stress-was too general to allow for 
verification.  Thereafter, during his May 2008 
videoconference hearing, the veteran provided additional 
stressor information.  In this regard, the veteran testified 
that approximately between June 1958 and August 1958 he was 
in a vehicle enroute to the DMZ and a jeep that he was near 
his vehicle struck a land mine.  The resulting explosion 
reportedly killed the jeep's driver and caused the veteran to 
be thrown from his vehicle.  The name of the driver killed 
was reported as Alan Kilby, a corporal in the U.S. Army with 
the 7th Medical Detachment/Medical Division (the veteran's 
unit while he served in Korea per his DA Form 20).  As noted 
above, the veteran's service records document that his 
occupation was not only that of a cook but also a truck 
driver.  

Because the question of whether there is credible evidence 
that a claimed stressor actually occurred is one of the three 
essential criteria for establishing service connection for 
PTSD (see 38 C.F.R. § 3.304(f)), the Board finds that 
additional action is warranted.  On remand, the AOJ should 
prepare a report detailing the claimed stressor identified, 
above, and contact the United States Army and Joint Services 
Records Research Center (JSRRC) and any other appropriate 
source(s), for verification of the claimed stressor.  The AOJ 
should make a specific finding regarding the corroboration of 
any claimed in-service stressful experience.  In this regard, 
the AOJ is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (i. e., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  

With respect to the above, the veteran should also be invited 
to submit buddy statements from individuals who know of the 
claimed stressor incident or witnessed such an incident. 
(VA's duty to assist includes suggesting to the veteran that 
he write to fellow soldiers asking for letters supportive of 
his PTSD claim.  See Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).)

Thereafter, if the occurrence of any claimed in-service 
stressful experience(s) is/are corroborated, then the AOJ 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  Likewise, as noted 
above, the veteran should be scheduled to undergo VA 
examinations and such examinations should include from the 
examiners well reasoned medical opinions that address the 
nature and etiology of any diagnosed hepatitis or residuals 
of infectious hepatitis, hip disability, and hearing loss.  
Such opinions should be based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  The Board finds that such VA examinations 
would be helpful in deciding those claims on appeal.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2007).  

Finally, the Board notes that there is a lack of service or 
post-service medical evidence of disability of the toes to 
include disability due to cold injury the veteran reportedly 
suffered while serving in Korea.  Furthermore, with respect 
to the claim for a bilateral knee disability, service 
treatment records reflect no complaints, diagnoses, or 
treatment for any knee disability.  The veteran has contended 
that his post-service bilateral knee disability is the result 
of parachute jumps he undertook while stationed at Fort 
Benning, Georgia.  The veteran has also alleged that he made 
55 parachute jumps in Korea, that he was qualified as a jump 
master, and that he was assigned to the 2nd Airborne Rangers.  
A review of the veteran's enlisted qualification record 
reflects that he was stationed at Fort Benning from July 1959 
to April 1961, which would have been after his tour in Korea, 
and that his unit of assignment was noted as Headquarters 
Company, 2nd BG, 23rd Infantry.  The Board is cognizant that 
the Army Airborne School is located at Fort Benning.  
However, the veteran's service records, in particular his 
enlisted qualification record, do not reflect that he 
graduated from Army Airborne School, that he was awarded jump 
wings or was airborne-qualified, that he was a jump master, 
or that he was assigned to the 2nd Airborne Rangers.  

Nonetheless, in light of the remand above for procedural and 
evidentiary development, the veteran should be invited to 
submit evidence demonstrating that he has residual disability 
associated with cold injury to his toes, as well as evidence 
that he was airborne-qualified (to include buddy statements).  
The Board also notes that in April 2005 the veteran reported 
that his treating VA physician had related his leukemia to a 
damaged liver claimed as due to hepatitis.  Thus, the veteran 
should also be invited to submit a statement from his 
treating VA physician regarding his leukemia and any alleged 
liver damage.  

In light of the foregoing, these matters are REMANDED to the 
AOJ for the following actions: 

1.  The AOJ should obtain from SSA the 
medical records, if available, relied 
upon in granting the veteran disability 
benefits.  The AOJ must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  A request to the appropriate Federal 
records facility and/or Army 
Reserve/National Guard unit should be 
made to obtain any available personnel 
and/or medical records associated with 
the veteran's reported Army 
Reserve/National Guard service from March 
1953 to March 1957.  

3.  The veteran should be sent a letter 
inviting him to submit medical evidence 
of claimed residual disability of his 
toes due to cold injury in Korea.  The 
veteran should also be invited to submit 
a statement from his VA treating 
physician concerning his leukemia and 
alleged liver damage.  Furthermore, the 
veteran should be invited to submit 
statements from former service comrades 
or others, reflecting that he was 
airborne-qualified (graduation from Army 
Airborne School, receipt of jump wings, 
participation in parachute jumps), or 
that establish the occurrence of his 
alleged stressful experience (a jeep 
hitting a landmine in Korea killing a 
soldier from the veteran's unit).  

4.  The AOJ should prepare a letter 
asking JSRRC to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor(s).  
The AOJ should provide JSRRC with a 
description of the alleged stressor(s) 
identified by the veteran (as reported at 
the May 2008 videoconference hearing), as 
well as copies of any relevant documents 
(to include the veteran's DA Form 20 
and/or any statements made by the veteran 
or other soldiers).  The AOJ should also 
follow up on any additional action 
suggested by JSRRC.  

5.  After receiving a response from JSRRC 
(and any other contacted entity), the AOJ 
should review the claims file, to 
specifically include all records received 
from JSRRC, and prepare a report 
addressing whether the claims file 
established the occurrence of a 
specifically claimed in-service stressful 
experience.  This report is to be added 
to the claims file.  

6.  If, and only if, evidence 
corroborating the occurrence of a claimed 
in-service stressful experience(s) is 
received, the AOJ should arrange for the 
veteran to undergo a VA psychiatric 
examination.  Notwithstanding the above, 
the AOJ should schedule the veteran for 
infectious disease, orthopedic, and 
audiological examinations at an 
appropriate VA medical facility.  Each 
examiner should review the veteran's 
claims file (in particular a report of 
March 2006 medical examination from R. 
H., D. O., of Harvard Medical Center in 
Tulsa, Oklahoma) to include a copy of 
this remand.  All necessary testing is to 
be accomplished.  

a. PTSD-The AOJ must provide the 
examiner with the summary of any verified 
stressor(s) and the examiner must be 
instructed that only a verified event(s) 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should specifically diagnose 
or rule out a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
examiner should specify how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, as 
well as all symptoms and other factors 
that support the diagnosis.  

b. Hepatitis-The examiner, preferably an 
infectious disease specialist, should 
examine the veteran and conduct all 
necessary testing.  The examiner should 
render an opinion as to whether the 
veteran has hepatitis C or any residual 
disability associated with infectious 
hepatitis first diagnosed in service.  

If the examiner concludes that the 
veteran does have hepatitis C, the 
examiner should discuss the etiology and 
the onset of the condition.  The examiner 
must list and discuss all documented risk 
factors for the veteran.  He or she 
should rank the documented risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed hepatitis C is related to the 
veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  

c. Bilateral Hip-Following an 
examination of the veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed disability of the left 
hip or right hip is related to the 
veteran's period of military service, or 
that the disability (a) was caused or (b) 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected right 
ankle disability.  If aggravation of any 
identified left or right hip disability 
by the service-connected right ankle 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

d. Hearing Loss-The examiner should 
opine as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed hearing loss is related to the 
veteran's period of military service.  

With respect to the above requested 
examinations, all findings as well as the 
complete rationale for each opinion 
expressed and conclusion reached by the 
examiner should be set forth.  

7.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If a 
report is deficient in any manner, 
corrective procedures must be 
implemented.  

8.  After undertaking any other 
development deemed appropriate, the 
remaining claims on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority to include 
the report of March 2006 medical 
examination from Dr. H.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


